[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]EXPANDED DISCOVERY ORDER
Motion for expanded discovery for purposes of discovery/inspection of information and materials relating to any electronic/photographic pre-trial surveillance conducted by the defendants is hereby GRANTED subject to the following limitations:
    1. That an appropriate order for same be immediately prepared by the moving party and submitted to all adverse parties for review and possible objection; all objections to be determined by the court upon motion by any party. Any objection not claimed for hearing within a reasonable time shall be deemed waived.
    2. That actual discovery and production pursuant to such order shall not be furnished to the moving party until after the subjects of such electronic/photographic pre-trial surveillance have been deposed. All such depositions shall be completed at least thirty (30) days prior to the commencement of the trial or within such other times as shall be ordered by the court.
CT Page 8875
    3. In any event, full compliance with such order shall be furnished to the moving party at least thirty (30) days prior to the commencement of the trial or such later time as the court shall expressly authorize; the adverse parties having the continuing duty to disclose and/or produce the requested results of any electronic/photographic surveillence conducted in the interim. Upon motion, either party may request a reasonable adjournment of the trial in order to review/inspect such disclosures made during this interim period.
    4. The failure of any adverse party to obtain the deposition of any party who is the subject of such pre-trial surveillance shall not
excuse such party from compliance with this expanded disclosure order unless such failure to obtain such depositions is due to the dilatory tactics of the party requesting the disclosure.
    5. The failure of the moving party to produce any subject of the electronic/photographic surveillance for deposition in accordance with the rules of practice, shall excuse the adverse party from compliance with this order.
    6. All parties shall act in good faith in discharging their duties under this expanded discovery order. Failure to do so may subject the offending party to sanctions pursuant to P.B. section 231.
BY THE COURT
MELVILLE, J.